847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jose A. DEGUZMAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3070.
United States Court of Appeals, Federal Circuit.
April 8, 1988.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The May 11, 1987 decision of the Merit Systems Protection Board (board), Docket No. SE08318610287, sustaining Office of Personnel Management's May 21, 1986 reconsideration decision, as amended March 13, 1987, determining that Jose A. Deguzman (Deguzman) is entitled to receive retirement benefits equal to the minimum monthly Social Security benefit, is affirmed.

OPINION

2
The record supports the board's finding that OPM correctly computed Deguzman's annuity under 5 U.S.C. Secs. 8339, 8345(f) (1976).  Deguzman had not shown the board's decision to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Cheeseman v. Office of Personnel Management, 791 F.2d 138, 140 (Fed.Cir.1986), cert. denied, 107 S.Ct. 891 (1987).  Accordingly, we affirm on the basis of that decision.